Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 29, “A coupling member having at a proximal side a utility portion attachable to a utility module, and at a distal side mounting portion attachable to a wall mount” is vague and indefinite having plurality of run-on phrases as in the following examples: (a) “at a proximal side a utility portion” should be corrected to either “a utility portion at a proximal side” or “at a proximal side, a utility portion”; similarly (b)   “at a distal side mounting portion attachable” should be “at a distal side, a mounting portion attachable” or “a mounting portion at a distal side attachable”.   Examiner suggest applicant use commas or rephrase the lines.  Furthermore, claim 29 line 4, “locking slot of a wall mount” is vague and indefinite as to whether the “a wall mount” is the same “a wall mount” recited on line 2 of claim 29.   Additionally, claim 29, lines 6-7, “disposed in register with one another” is vague and indefinite as what 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims  29-39, 41-46, and 48-50 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khan (US Publication no. 20160207441). Khan discloses a coupling member (50, figures 1-7) having at a proximal side a utility portion (72, figure 2) attachable to a utility module (100), and at a distal side mounting portion (52, figure 2) attachable to a wall mount (30, figure 7), the mounting portion comprises two parallelly disposed side walls (68, figure 4) with a locking portion (52, figure 3) at a distal end thereof, configurable for snug arresting within a locking slot (32) of a wall mount (3)\0); the side walls comprise a first locking lug (upper lug (54, figures 3-7) with an associated first locking recess (upper recess 58, figures 3 and 4), and a second locking lug (lower lug 54, figure 3-4) with an associated second locking recess (lower recess 58, figure 4), disposed in register with one another, the first locking recess is deeper than the second locking recess (see illustration below); wherein the coupling member is further configured with an obstructing plunger (61) slidingly displaceable (plunger portion at 61 from figures 5 to 6 can be seen to slide arcuately from 51 to 54) within a space between the side walls (68), between a locked position, at which the plunger at least partially projects into the first locking recess (figure 6), and an unlocked position (figure 5) at  out of the first locking recess (upper recess 58).  

    PNG
    media_image1.png
    641
    978
    media_image1.png
    Greyscale

Regarding claim 30, Khan discloses wherein articulation or detaching of the coupling member from the wall mount (figures 5-6) takes place by displacing the coupling member so that the first locking recess encounters a first narrow edge (upper edge 57, figures 5-6) of a rectangle locking slot of the wall mount, thereby facilitating tilting of the coupling member so that an opposite narrow edge (lower edge 57, figures 5-6) of the rectangle locking slot can swing over the second locking lug, into or out of the second locking recess, into articulation or detaching from the wall mount, respectively.  

Regarding claim 32, Khan discloses wherein the distance between respective edges of the first locking lug and the second locking lug is greater than the length of the rectangle locking slot, whereby the coupling member is barred from axial displacement (figure 6).  
Regarding claim 33, Khan discloses wherein at the locked position the obstructing plunger is disposed within the top locking recess (upper recess 58, figure 5) thus preventing lateral displacement of coupling member so that the first locking recess displaces towards encountering with the edge of the locking slot of the wall mount, thus prohibiting engagement with or disengagement from, the wall mount, respectively.  
Regarding claim 34, Khan discloses wherein, at an articulated position, the narrow edges (57, figure 6) of the locking slot are received within the first locking recess and the second locking recess, respectively, wherein a portion of a front wall face and a portion of a back wall face of the mounting wall are disposed between respective walls of the first locking recess and the second locking recess, thereby providing axial support oriented in both forward and backward direction (figure 6).  
Regarding claim 35, Khan discloses wherein for use in conjunction with an E- track mounting system (30, figure 7).  
Regarding claim 36, Khan discloses the coupling member of claim 29, attachable to a wall mount disposed at any desired orientation selected from vertical orientation 
Regarding claim  37, Khan discloses wherein the length of the second locking lug (53, figure 6) is similar to the obstruction depth of the obstructing plunger.  
Regarding claim 38, Khan discloses wherein the distance between the second locking lug (53) and the first locking recess (upper recess 58) is similar to the distance between the second locking recess (lower recess 58) and an obstruction depth of the obstructing plunger.  
Regarding claim 39, Khan discloses wherein at the locked position of the obstructing plunger (figure 6), a lateral face thereof extends between the first locking lug and the first locking recess.  
Regarding claim 41, Khan discloses wherein the obstructing plunger (61, figure 3) is configured with a chamfered distal end (61, figure 3).  
Regarding claim 42, Khan discloses wherein the obstructing plunger (60, figure 3) slidingly supported over a support surface (66, figure 3) within the space between the side walls of the coupling member.  
Regarding claim 43, Khan discloses wherein the obstructing plunger (60) is configured for displacing substantially normal to the mounting wall of the wall mount (figures 5-6).  
Regarding claim 44, Khan discloses wherein the obstructing plunger (60) is biased (spring 44, figure 3) into its locked position.  

Regarding claim 46, Khan discloses wherein the side walls (68) of the coupling member are configured with a front wall portion (54), assuming a U-like shaped section (figures 3-4).  
Regarding claim 48, Khan discloses wherein the side walls (68, figure 3) of the coupling member are integral or integrated with one another.  
Regarding claim 49, Khan discloses wherein the at least proximal facing edges of one or both of the first locking lug and the second locking lug are chamfered (54, figures 3 and 4).  
Regarding claim 50, Khan discloses wherein the obstructing plunger (60) is normally biased (via 74) into the locked position.

Claims 40 and 47 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The remaining cited art of record further demonstrate couplers for mounting onto wall mounts.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




Khc